[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
After a full trial, the court finds the debt to be $158,078.71
Interest                                  $1,273.41
Attorney's Fee                            $1,432.50
Appraisal Fee                             $400.00
  Search Fee                                $150.00
$161, 334.62 Less Fair Market Value as of 4/20/99                             ($80.000.00)
  Total Dept as of 4/20/99                                   $81,334.62
  Interest from 4/20/99                                   $12,629.43
Total Debt                                $93,964.05
Attorney's Fee for Trial                  $3,500.00 CT Page 3132-ao
Appraisal Fee                             $1,000.00
Total                                     $98,464.05
Less Premiums Paid                        $7,245.67
Total Deferring                           $91,218.38
Total Judgment for Plaintiff              $ 91,218.38
D. Michael Hurley, Judge Trial Referee